internal_revenue_service number release date index number ----------------------- ------------------------ -------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc intl b06 plr-109167-16 date july in re ----------------------- legend ----------------------- ---------------------- ------------------- ------------------------------------------------------- -------------------- --------------------- -------------------------- ------- ----------------------- -------------------------- ------------------------ --------------------- --------------------------- taxpayer law firm accounting firm company ceo cfo treasurer year date date date date date dear ------------- this responds to a letter dated date supplemented by a letter dated date submitted by accounting firm requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and accounting firm and accompanied by affidavits and plr-109167-16 penalty of perjury statements executed by appropriate parties this office has not verified any of the materials submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is a domestic_corporation that assists company with the export of property taxpayer is wholly-owned by company several shareholders own company taxpayer’s management consisting of its president and ceo cfo and treasurer also serves as company’s management in year accounting firm advised company’s management of the benefits associated with operating an interest charge domestic_international_sales_corporation ic-disc company’s management was not experienced in international tax matters or familiar with ic-disc matters after deciding to form taxpayer as an ic-disc company’s management engaged law firm to form taxpayer and engaged accounting firm to ensure all appropriate documents were identified prepared and executed as required_by_law taxpayer relied on accounting firm and law firm to organize and to prepare all documents and filings needed to establish taxpayer as an ic-disc as a result taxpayer was incorporated on date with the sole purpose of qualifying and operating as an ic-disc taxpayer began operating as an ic-disc on date law firm forwarded the formation documents to the ceo cfo and treasurer on date law firm expected that any further necessary steps would be advised by accounting firm accordingly accounting firm prepared form 4876-a and delivered it to the treasurer of taxpayer on date taxpayer’s management mistakenly believed that accounting firm had filed form 4876-a on taxpayer’s behalf and that accounting firm’s correspondence received by treasurer on date was a confirmation of that filing however accounting firm had not filed form 4876-a and did not file it further taxpayer’s management believed that all requirements for taxpayer to operate as an ic-disc were satisfied on date taxpayer filed its form 1120-ic-disc for year taxpayer received a notice from the service informing taxpayer that it had failed to timely file form 4876-a on date until then taxpayer had not received any notice and was not otherwise aware that a form 4876-a had not been filed after discovering that a form 4876-a had not been filed taxpayer requested a ruling granting an extension of time to file form 4876-a for its first taxable_year law and analysis sec_992 of the internal_revenue_code the code provides that an election by a corporation to be treated as a disc1 shall be made by such corporation for as used in this letter the terms ic-disc and disc have the same meaning plr-109167-16 a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 of the code provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temporary sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be filed with taxpayer’s form 4876-a plr-109167-16 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter pursuant to a power_of_attorney on file in this office a copy of this letter is being furnished to your authorized representatives sincerely _____________________________________ joseph dewald senior technical reviewer branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes
